Title: Isaac Mansfield, Jr., to Tobias Lear, 16 April 1794
From: Mansfield, Isaac Jr.
To: Lear, Tobias


          
            Sir,
            Marblehead [Massachusetts] Apr. 16. 1794
          
          Early in the late War, James Mugford Commander of the Schooner Franklin was killed in
            an Engagement in taking the Powder Ship; the Powder Ship at that
            time you may recollect was a very important Acquisition.
          The Administrator on Mugford’s Estate has applied for a Bounty provided for in such
            Case; the application was dated in December last, we received an answer from Treasury
              Department auditors office dated Feb. 13, a Reply to which directed
            to Richard Hamilton Auditor of the Treasury bears date Mar. 10.
          Another Matter in which I am personally interested is this; having served in the
            capacity of a Chaplain, after repeated applications I have obtained my Wages; but, my
            Rations were not included from a mistaken apprehension that my first application was so
            late that I was barred by the Statute of Congress of March 27. 1792. To rectify this Apprehension I addressed Mr Howell the paymaster in a Letter
            dated March 7.
          Both these Letters we forwarded to Mr Goodhue to be communicated to the persons to whom
            they were directed—We have been delayed, (I do not say, unreasonably) and are now amused with an
            Idea that we are barred by the Statute of Mar. 27. 1792 which Suspended Limitations of
            Claims till Mar. 27. 1794.
          Our Letters were in the Office at Philadelphia some days before the 27th.
          If it may comport with the Dignity of The President, with all dutiful Respect we
            request his Attention to the Subjects before-mentioned. I subscribe myself Your Friend
            & H. Servant,
          
            Isaac Mansfield
          
        